DETAILED ACTION
Claims 1 – 2, 5 – 9, 11, 13 - 14 of U.S. Application No. 16045471 filed on 07/25/2018 are presented for examination. Claims 3 – 4, 10 and 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernd Axel Nix on 06/14/2021.
The application has been amended as follows: 

Please amend line 12 of claim 1 to read:



Allowable Subject Matter
Claims 1 – 2, 5 – 9, 11, 13 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…control unit comprising two connectors for connecting with an external power source; wherein the two brushes are respectively electrically connected to the connectors through the control unit, lengths of connecting routes of the two brushes to the corresponding connectors are substantially equal to each other (“substantially equal to each other” is interpreted by the Examiner as identical except for manufacturing tolerances as known in the art);…, wherein the printed circuit board defines a plurality of conductive via holes, two leading paths are printed on the printed circuit board, opposite ends of each of the leading paths are respectively connected to one of the conductive via holes, and one of the connectors; the connection terminals are engaged into the corresponding conductive via holes“ in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2, 5 – 9, 11, 13 - 14 are allowed for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832